In view of the principal grounds advanced in the petition, it is proper to say, in explanation, that in the decision of a case before the court in Bank the concurrence of at least four justices is necessary, and that any proposition or principle stated in an opinion is not to be taken as the opinion of the court, unless it is agreed to by at least four of the justices. The concurring opinion herein is the only one that is agreed to by the necessary number. That opinion contains the only propositions which are to be considered as decided. It does not hold that the plaintiff company is not *Page 683 
a public utility, or that it is not engaged in distributing water for public use; it merely declares that the land of the claimant, Glass, is not, and is not found by the commission to be, within the district, or area, to the use of which the water owned or controlled by that company is dedicated and, therefore, that he is not entitled to demand distribution thereof to his land.
The petition for a rehearing is denied.
.     .     .     .     .     .     .     .     .